DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 12-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0025592 to Jerebko et el. (hereinafter Jerebko). 
Regarding independent claim 1, Jerebko discloses a method (abstract, “A method of detecting breast masses and calcifications in digitized images”) comprising:
identifying, with a processor, a first region of interest in a first projection image 

    PNG
    media_image1.png
    151
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    479
    media_image2.png
    Greyscale

(Also, Figure 2, element 25; paragraph 0036, “2D features can also be extracted at step 25 from slices of the reconstructed image volume and from the original projection images, and these 2D features can be included with the 3D features as input to a machine learning algorithm;” paragraph 0010, “extracting candidate lesions and 2D features from said 2D projectional images, computing spicularity characteristics of said candidate lesions, said characteristics including, but not limited to, location, periodicity, and amplitude, applying machine learning algorithms to said candidate lesions to predict a probability of malignancy of said lesion,” Note: “candidate detections”, “candidate malignancies” e.g., paragraphs 0028, 0032 cited above are construed as “regions of interest” ROIs as claimed);
generating, with the processor, a first probability map from the first projection image and a second probability map from a second projection image (Figure 2, element 26, the probabilities of malignancy are computed for each detection, i.e. from each projection image), 
wherein the first probability map includes a second region of interest that has location that corresponds to a location of the first region of interest (From the referenced citations above e.g., paragraphs 0028, 0032, “candidate” detections/malignancies are detected from a series of correlated projection images, thus, candidate detections/malignancies are correlated;);
interpolating the first probability map and the second probability map thereby generating a probability volume, wherein the probability volume includes the second region of interest (Figure 1, element 15 and 16); 

    PNG
    media_image3.png
    437
    485
    media_image3.png
    Greyscale

and
outputting, with the processor, a representation of the probability volume to a display (Figure 1, element 15 and 16; paragraph 0035)

    PNG
    media_image4.png
    130
    487
    media_image4.png
    Greyscale

Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Jerebko further discloses further comprising generating the first projection image from a first set of two-dimensional images (paragraph 0071, “projection images (i.e., minimum intensity projection image, maximum intensity projection image, average intensity projection image, median intensity projection image, etc.) generated from a 3D volume;” 3D volumes are formed from sequential 2D slices, thus the projection image is generated from 2D images (which make up a 3D volume)); and generating the second projection image from a second set of two-dimensional images (Figure 2, element 20; slices are multiple data sets which are formed into projection images; see also paragraph 0006 below)), 

    PNG
    media_image5.png
    367
    477
    media_image5.png
    Greyscale

wherein an automated breast ultrasound system generates the first and second set of two- dimensional images (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art;”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Jerebko further discloses disclose wherein the first set of two-dimensional images includes a first two-dimensional image and a second two-dimensional image and the second set of two- dimensional images includes the second two-dimensional image and a third two-dimensional image (the claim is interpreted to mean a sequence of consecutive images, and the sequence encompasses images as claimed; Figure 2, element 20; slices are multiple data sets which are formed into projection images and thus each data set contains multiple images within them; see also paragraph 0006 below))

    PNG
    media_image5.png
    367
    477
    media_image5.png
    Greyscale

.
Regarding independent claim 9, the rejection of claim 1 applies directly. Additionally, Jerebko further discloses a system (paragraph 0009, “generally include methods and systems for computer aided detection of masses and calcifications in tomosynthesis images.”) comprising:
a medical imaging system (paragraph 0009, “generally include methods and systems for computer aided detection of masses and calcifications in tomosynthesis images;” masses and calcifications are read as medical issues);
a processor (Figure 3, element 32); and
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium (Figure 3, element 33; paragraph 0039, “The computer system 31 also includes an operating system and micro instruction code. The various processes and functions described herein can either be part of the micro instruction code or part of the application program (or combination thereof) which is executed via the operating system.”) which cause the processor to:
receive image data from the imaging system (Figure 2, element 20); generate a first and second set of two-dimensional images from the image data (Figure 2, element 20; slices, is plural thus there are multiple data sets); 
generate a first projection image from the first set of two-dimensional images and a second projection image from the second set of two-dimensional images (See claim 2); 
identify a first region of interest in the first projection image (see claim 1);
generate a first probability map from the first projection image and a second probability map from a second projection image, wherein the first probability map includes a second region of interest that has location that corresponds to a location of the first region of interest (see claim 1); 
interpolate the first probability map and the second probability map, thereby generating a probability volume, wherein the probability volume includes the second region of interest; and output a representation of the probability volume to a display (see claim 1).
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Jerebko further discloses wherein the medical imaging device is an automated breast ultrasound system (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art;” the images are automatically produced by the ultrasound system) and the image data is ultrasound data (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art.”)
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Jerebko further discloses wherein the program instructions further cause the processor to: generate a three-dimensional volume from the ultrasound data (Figure 2, element 22; paragraph 0036, “According to an embodiment of the invention, a sequence of 2D digital X-ray images acquired from different viewing angles is provided at step 20. After an optional image enhancement of step 21, these 2D X-ray images are reconstructed into a 3D image at step 22 using an image reconstruction algorithm.”), wherein the three- dimensional volume includes the first and second set of two-dimensional images (paragraph 0036, “According to an embodiment of the invention, a sequence of 2D digital X-ray images acquired from different viewing angles is provided at step 20. After an optional image enhancement of step 21, these 2D X-ray images are reconstructed into a 3D image at step 22 using an image reconstruction algorithm.”).
Regarding independent claim 16, the rejection of claim 1 and 2 applies directly. Additionally, Jerebko further discloses a computer readable storage medium with computer readable program instructions that, when executed by a processor (paragraph 0039, “The computer system 31 also includes an operating system and micro instruction code. The various processes and functions described herein can either be part of the micro instruction code or part of the application program (or combination thereof) which is executed via the operating system.”), cause the processor to: 
generate a three-dimensional volume from ultrasound data (Figure 2, element 22, paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art.”), wherein the three-dimensional volume includes a plurality of two-dimensional images (Figure 1, element 20);
separate the plurality of two-dimensional images into a first set and a second set of two- dimensional images (Figure 2, element 20; the images are grouped as individual slices); 
generate a first projection image from the first set of two-dimensional images and a second projection image from the second set of two-dimensional images (see claim 2); 
identify a first region of interest in the first projection image (see claim 1);	
generate a first probability map from the first projection image and a second probability map from the second projection image, wherein the first probability map includes a second region of interest with a location that corresponds to a location of the first region of interest (see claim 1);
generate a probability volume from the first and second probability maps (see claim 1); 	
and identify a region of interest in the probability volume as a tumor or lesion (Figure 1, element 15 and 16; paragraph 0034, “These 2D synthetic images are constructed into a 3D image using an image reconstruction algorithm at step 15. Algorithms for image reconstruction are well known, and there are many products commercially available for accomplishing this task. In the resulting 3D image, the ellipses from 2D projections will merge in the places with higher likelihood of malignancy and form 3D amorphous shapes. The 3D synthetic image could be further analyzed to find the regions with highest density. These regions will likely correspond to breast tissue most likely to contain a malignant mass or calcification cluster;” paragraph 0035, “At step 16, the 3D synthetic image can be super imposed on a 3D image reconstructed from the original set of 2D X-ray images as a visualization aid in viewing the image.”).
Regarding dependent claim 19, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 20, the rejection of claim 16 is incorporated herein. Additionally, Jerebko further discloses wherein the first and second set of two-dimensional images include a plurality of same two-dimensional images (Figure 2, element 20; paragraph 0036, “a sequence of 2D digital x-ray images acquired from different viewing angles is provided at step 20;” ultrasound is performed as a user moves a probe across a patient over time; if the probe isn’t moved, multiple of the same images will be captured and thus, slices could be the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko as applied to claims 1, 9, and 16 respectively above, and further in view of WO 2018/222755 to Arterys INC (hereinafter WO ‘755)
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Jerebko discloses in paragraph [0010] “…X-ray projectional image comprising a set of intensities on a 2D grid of pixels, extracting candidate lesions and 2D features from said 2D projectional images, computing spicularity characteristics of said candidate lesions, said characteristics including, but not limited to, location, periodicity, and amplitude, applying machine learning algorithms to said candidate lesions to predict a probability of malignancy of said lesion…”, but fails to explicitly disclose wherein the first projection image and the second projection image are minimum intensity projection images.
However, WO ‘755 discloses wherein the first projection image and the second projection image are minimum intensity projection images (Page 8, line 24, “The image data may be reformatted to be an intensity projection along an axis, such intensity projection data having a depth of between 2 and 512 pixels, and the projection is a mean, median, maximum, or minimum.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘755 in order to accurately and timely identify and quantify malignant regions in medical images (abstract). 
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, WO ‘755 in the combination further discloses wherein the first projection image and the second projection image are maximum intensity projection images (Page 8, line 24, “The image data may be reformatted to be an intensity projection along an axis, such intensity projection data having a depth of between 2 and 512 pixels, and the projection is a mean, median, maximum, or minimum.”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 18, the rejection of claim 16 is incorporated herein. Additionally, WO ‘755 in the combination further discloses wherein the first and second projection images are average intensity projection images (Page 8, line 24, “The image data may be reformatted to be an intensity projection along an axis, such intensity projection data having a depth of between 2 and 512 pixels, and the projection is a mean, median, maximum, or minimum;” mean is read as average)

Claim(s) 6-7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko as applied to claims 1 and 9 respectively above, and further in view of a machine translation of KR 20150098119 to Cho (hereinafter KR ‘119).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Jerebko suggests using supervised machine learning algorithms to confirm tumor locations (see paragraph 0019 below); 
    PNG
    media_image6.png
    462
    491
    media_image6.png
    Greyscale
 
however, Jerebko fails to explicitly disclose further comprising:  verifying, with a deep learning architecture that the second region of interest in the probability volume is a tumor or lesion.
However, KR ‘119 discloses further comprising:  verifying, with a deep learning architecture (page 3, “detection of a lesion candidate can be performed through a technique using various algorithms to automatically detect a lesion candidate in an image. For example, deep learning can be used”) that the second region of interest in the probability volume is a tumor or lesion (abstract, “verifying the lesion candidates based on anatomical context information including information of relationship between lesion candidate location and the anatomical object location;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR ‘119 in order to differentiate between false positive lesions and true positive lesions from medical images (abstract).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Jerebko in the combination further discloses further comprising: in response to verifying the second region of interest in the probability volume is a tumor or lesion, tagging the second region of interest in the probability volume (Paragraph 0034, “pixels with a malignancy probability below a hreshold are assigned to be zero density, and with ellipses surrounding the above threshold regions containing the potential malignancy” the false positives are removed from lesion candidates, however the true positives remain in the group of lesion candidates (read as tagged)).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Jerebko in the combination further discloses (paragraph 0010, “wherein said learning algorithms have been trained on a training set containing known examples of the features for lesions identified by a physician”).
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 6 applies directly.
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 7 applies directly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 109410167 A discloses methods of analysis of 3D breast images
U.S. Publication No. 2010/0158332 to Rico et al. discloses classifying medical images to differentiate between true lesions and non-malignant masses in medical images
U.S. Publication No. 2016/0350946 to Schieke et al. in order to form a probability map of malignancy of a medical image (abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668